department of the treasury internal_revenue_service washington d c date cc el gl br1 gl-613134-98 uilc 19a number release date memorandum for south florida district_counsel from alan c levine chief branch general litigation subject this memorandum responds to your memorandum regarding the application of res_judicata this document is not to be cited as precedent legend amount a dollar_figure issues if the internal_revenue_service service files a notice_of_federal_tax_lien nftl prior to a debtor’s chapter bankruptcy case and the bankruptcy court sells the estate assets free and clear of all liens is the bankruptcy court’s order res_judicata if the order was not appealed and has become final if the service levied on the retirement_plan administrator prior to a taxpayer’s chapter bankruptcy case but the service did not receive anything on the levy can the service enforce the levy after bankruptcy does the answer to question two change if a debtor could have excluded his interest in the retirement_plan from the bankruptcy_estate but instead chose to treat the retirement_plan interest as an asset of the bankruptcy_estate conclusions the bankruptcy court’s order selling the property free and clear of all liens is a res_judicata determination and cannot now be collaterally attacked also the scenario presented indicates that it is too late to attempt to revoke the discharge gl-613134-98 and does not clearly demonstrate a debtor’s fraudulent intent finally because the tax_liability was discharged the federal_tax_lien does not attach to a debtor’s post- petition property the service cannot enforce a prepetition levy on a retirement_plan administrator after the debtor receives his discharge the levied-upon-party has an obligation to surrender the property to the bankruptcy_estate the bankruptcy code then determines the treatment of the property the answer to question two does not change if a debtor could have excluded his interest in the retirement_plan from the bankruptcy_estate but instead chose to include it in the estate the bankruptcy court adopted the position that the debtor treated his interest in the retirement_plan as an asset of the bankruptcy_estate in its final judgment and that final order is now res_judicata facts prior to bankruptcy the service filed a nftl and served a levy on the administrator of the taxpayer’s retirement_plan before the administrator could honor the levy the taxpayer filed a chapter bankruptcy the debtor neither excluded nor exempted his interest in the retirement_plan from the bankruptcy_estate in his bankruptcy schedules the debtor listed his retirement_plan as the debtor scheduled the current market_value of his interest in the retirement_plan at the debtor gave notice of the bankruptcy to the service the service filed a secured claim in the bankruptcy proceeding the bankruptcy court approved the trustee’s sale of all the debtor’s personal_property to the debtor free and clear of all liens with all liens to attach to the sale proceeds the sale includes the interest in the retirement_plan the bankruptcy court entered a discharge order that discharged all of debtor’s tax_liability the service did not appeal the bankruptcy court’s decision eighteen months after the bankruptcy court entered its discharge order the service begins to consider taking collection action law and analysis unless a timely appeal is taken a bankruptcy court’s decision becomes final and is res_judicata in re justice oaks ii 898_f2d_1544 11th cir given that the government failed to appeal the bankruptcy court’s order approving the sale of the personal_property which included the debtor’s interest in his retirement_plan that order is res_judicata as a final order thus the debtor now owns the interest in the retirement_plan free of any liens additionally it does not appear that the government would be able to have the discharge revoked under b c d and e section d provides that the bankruptcy court shall revoke a discharge if such discharge was obtained gl-613134-98 through the fraud of the debtor and the requesting party did not know of such fraud until after the granting of such discharge section e provides that a creditor must request a revocation of the discharge within one year after the discharge is granted here the one-year period for revoking the discharge has long expired moreover it is by no means clear that the debtor’s scheduling of his retirement_plan at a dollar value demonstrates fraudulent intent a false statement resulting from ignorance or carelessness is not inherently fraudulent 806_f2d_1001 11th cir failure to list contingent claim was not inherently fraudulent a false statement may be due to mere mistake or inadvertence not fraudulent intent in re brown 108_f3d_1290 10th cir in this case the debtor may have erroneously listed his interest in the retirement_plan as having a value because he had not yet reached retirement age and the federal_tax_lien encumbered his interest finally we note that the debtor purchased the interest in the retirement_plan from the chapter trustee the retirement_plan interest is now a post-petition_interest of the debtor a prepetition nftl for a discharged tax_liability will not encumber the debtor’s post-petition assets e g in re 154_br_276 bankr n d when the service levies on a third-party and the taxpayer files a petition in bankruptcy prior to the levy being honored the third-party must turn over the taxpayer’s property to the bankruptcy_estate 952_f2d_384 11th cir after the petition date in bankruptcy the service cannot seek to enforce the levy against a third-party who obeyed the bankruptcy code and turned over the assets to the bankruptcy_estate id pincite in 504_us_753 the supreme court held that b c sec_541 excludes erisa-qualified pension plans from the bankruptcy_estate thus a bankruptcy court lacks subject matter to deal with such pension plans 99_f3d_1420 7th cir however if a bankruptcy court enters a final judgment as to such pension plans the service cannot collaterally attack the bankruptcy court’s decision by raising the argument that the bankruptcy court lacked subject matter jurisdiction over the debtor’s interest in the retirement_plan 124_f3d_82 2d cir every court in rendering a judgment tacitly if not expressly determines its jurisdiction over the parties and the subject matter 305_us_165 a litigant must raise subject-matter jurisdiction before the judgment becomes final or suffer the consequences 456_us_694 here the service could have argued that the bankruptcy court lacked subject-matter jurisdiction over the retirement_plan interest prior to the final judgment but this argument was never raised thus the bankruptcy court’s final_decision is res_judicata gl-613134-98 case development hazards and other considerations if you have any further questions please call me pincite-3610 cc assistant regional_counsel gl southeast region
